In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                    No. 07-19-00201-CV


                    IN RE JAY ANTHONY NOTTINGHAM, RELATOR


                                ORIGINAL PROCEEDING

                                      June 18, 2019

                             MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       Jay Anthony Nottingham, appearing pro se, has filed this original proceeding

challenging actions he ascribes to the Honorable John B. Board, Judge of the 181st

District Court of Randall County.     By his petition, Nottingham seeks relief from the

revocation of his parole. Because such relief must be pursued through a habeas corpus

proceeding under Texas Code of Criminal Procedure Article 11.07,1 and because the

Texas Court of Criminal Appeals possesses exclusive jurisdiction over an Article 11.07

proceeding, we will dismiss the present proceeding for want of subject matter jurisdiction.




       1   TEX. CODE CRIM. PROC. ANN. Art. 11.07 (West 2015).
      Nottingham was convicted of robbery in 2008 in Judge Board’s court. We affirmed

that conviction.2 Thereafter, he was convicted in Wheeler County in 2011 for the 2007

offense of attempting to take a weapon from an officer and was sentenced to eighteen-

years’ confinement. He was released from confinement on parole in October 2013.

During July 2016, through two Potter County indictments, Nottingham was charged with

the June 2016 offenses of robbery and harassment of a public servant. On November

16, 2016, Randall County charged Nottingham with two counts of robbery based on the

same June 2016 events that lead to the Potter County indictments.3 On December 2,

2016, the two Potter County cases against Nottingham were dismissed without prejudice.

The Randall County case against him was dismissed on May 17, 2017. Nottingham’s

parole was revoked on July 5, 2017.


      The ultimate object of Nottingham’s complaint in this original proceeding is the

assertedly wrongful revocation of his parole, for which he, in part, blames Judge Board.

He faults Judge Board for a failure to declare, sua sponte, the Randall County indictment

void for want of jurisdiction. He appears to maintain that Randall County was precluded

from indicting him because Potter County first acquired jurisdiction through its later-

dismissed indictments. He alleges also the procedure that led to revocation of his parole




      2
      Nottingham v. State, No. 07-08-00131-CR, 2009 Tex. App. LEXIS 649 (Tex.
App.—Amarillo Jan. 30, 2009, no pet.) (mem. op., not designated for publication).
      3 The two counts in the Randall County indictment alleged Nottingham committed
robbery within four hundred yards of the boundary of Potter and Randall Counties. See
TEX. CODE CRIM. PROC. ANN. art. 13.04 (West 2015) (offenses committed within four
hundred yards of county boundaries may be prosecuted in either county).

                                           2
was infected by prosecutorial misconduct and collusion in Randall County with the parole

office and the Randall County Sheriff’s Department.


       Nottingham has accompanied his original proceeding with a voluminous record. It

shows he presented his complaint to Judge Board, as judge of the convicting court, during

a 2018 habeas corpus proceeding brought under Code of Criminal Procedure Article

11.07. In its March 27, 2019 order in that habeas proceeding the Court of Criminal

Appeals noted Nottingham asserted “he was denied pre-sentence credit and credit for

time in custody prior to the revocation of his parole” as well as “multiple grounds relating

to the revocation of his parole.” Ex parte Nottingham, No. WR-29,898-04, 2019 Tex.

Crim. App. Unpub. LEXIS 163, at *1 (Tex. Crim. App. Mar. 27, 2019) (per curiam order,

not designated for publication). The court dismissed Nottingham’s claims relating to pre-

sentence credit and denied his remaining claims. Id.


       “Parole is a form of restraint which allows an applicant to pursue the remedies

afforded under Code of Criminal Procedure Article 11.07.” Bd. of Pardons & Paroles ex

rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995) (per curiam); Ephraim v. Thaler, No. 2:08-CV-0214, 2011 U.S. Dist. LEXIS 104409,

at *5 (N.D. Tex., Amarillo Div. Aug. 17, 2011), (citing Keene), report and recommendation

adopted, Ephraim v. Thaler, No. 2:08-CV-0214, 2011 U.S. Dist. LEXIS 104408 (N.D. Tex.,

Amarillo Div. Sep. 15, 2011). A claim that parole was unlawfully revoked must be brought

to the convicting court’s attention under Article 11.07. Keene, 910 S.W.2d at 483. The

Court of Criminal Appeals possesses exclusive jurisdiction to grant habeas relief under

Article 11.07. Id. at 484. See Ex parte Evans, 964 S.W.2d 643, 647 (Tex. Crim. App.

1998) (citing Keene and stating “claims regarding parole revocation hearings are

                                             3
cognizable under Article 11.07”); Ex parte Touchstone, No. 07-12-00239-CR, 2012 Tex.

App. LEXIS 5021, at *1-2 (Tex. App.—Amarillo June 22, 2012, orig. proceeding) (order,

not designated for publication) (dismissing for want of jurisdiction an inmate’s request for

a declaration that his underlying conviction was “null and void” and concluding “[a]s an

intermediate appellate court, we have no post-conviction jurisdiction to consider the relief

[relator] requests by his pleading because the exclusive means of challenging a final

felony conviction is in the Texas Court of Criminal Appeals according to article 11.07 of

the Texas Code of Criminal Procedure”).


       Based on the record presented by Nottingham, it is clear to us that he pursued his

wrongful-revocation-of-parole claim to an unsuccessful end in the habeas proceeding

before the Court of Criminal Appeals, and now has recast it as a petition for writ of

mandamus against Judge Board in this proceeding. But as noted, exclusive jurisdiction

over this type of complaint lies with the Court of Criminal Appeals. We therefore dismiss

Nottingham’s original proceeding for want of subject matter jurisdiction.




                                                        James T. Campbell
                                                           Justice




                                             4